                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     WILLIAM HENRY CLAPP,                                Case No. 19-cv-01770-SI
                                   5                    Plaintiff,
                                                                                             ORDER ADOPTING IN PART
                                   6              v.                                         REPORT AND RECOMMENDATION
                                                                                             AND DISMISSING CASE WITH
                                   7     FLORENCE KORKAMES, et al.,                          PREJUDICE
                                   8                    Defendants.                          Re: Dkt. No. 50
                                   9

                                  10          Now pending before this Court is a Report and Recommendation from Magistrate Judge
                                  11   Beeler, who recommends the Court dismiss this case pursuant to Federal Rule of Civil Procedure
                                  12   12(b)(1) and 12(b)(6) based on lack of subject matter jurisdiction and plaintiff’s failure to state a
Northern District of California
 United States District Court




                                  13   claim. No party has filed an objection to the Report and Recommendation, though plaintiff has filed
                                  14   a letter with this Court noting that the present case “is closely related on a facts/issue basis to case
                                  15   #18-cv-07269 LB,” which is currently pending before Judge Beeler. See Dkt. No. 52.
                                  16          Plaintiff filed case #18-cv-07269 LB on November 29, 2018. Dkt. No. 1. In that case,
                                  17   plaintiff sued the City and County of San Francisco and five individual defendants, some of whom
                                  18   are the same individual defendants who are now part of this lawsuit. Plaintiff and the City and
                                  19   County of San Francisco both consented to have the case heard by a Magistrate Judge. Dkt. Nos.
                                  20   11, 16. Judge Beeler then dismissed plaintiff’s complaint with leave to amend, and plaintiff filed
                                  21   several amended complaints. Dkt. Nos. 38, 39, 40, 41, 42.
                                  22          On March 29, 2019, Judge Beeler issued an order sua sponte (on the Court’s own motion)
                                  23   severing plaintiff’s claims against the individual defendants. Dkt. No. 43. Based on the complaint
                                  24   then that was then before the Court, Judge Beeler severed the claims, finding: that the claims against
                                  25   the individual defendants were factually distinct from the claims against the City and County of San
                                  26   Francisco; that the legal theories against the individual defendants (who were private actors) were
                                  27   distinct from the legal theories against the City and County of San Francisco (a state actor); and that
                                  28   “severance would further the prompt and efficient disposition of litigation.” Id. at 6-7. The severed
                                   1   claims against the individual defendants became the instant case, 19-cv-0170. Judge Beeler then

                                   2   dismissed this case for lack of subject matter jurisdiction and failure to state a claim. Id. at 10.

                                   3   Judge Beeler allowed plaintiff the opportunity to file an amended complaint against the individual

                                   4   defendants in the newly severed case.

                                   5          On April 18, 2019, plaintiff filed an amended complaint in this case. Dkt. No. 47. Judge

                                   6   Beeler dismissed the complaint, again finding a lack of subject matter jurisdiction and failure to

                                   7   state a claim. Dkt. No. 48. Judge Beeler allowed plaintiff one final chance to amend his complaint.

                                   8   Plaintiff then filed another amended complaint, which is now the operative complaint in this case.1

                                   9   See Dkt. No. 49. Judge Beeler has recommended this Court now dismiss the severed case against

                                  10   the individual defendants. Dkt. No. 50. Thus, the only question before this Court is the sufficiency

                                  11   of plaintiff’s amended complaint (Dkt. No. 49) in his case against the individual defendants.

                                  12          This Court hereby ADOPTS IN PART the Report and Recommendation (Dkt. No. 50) and
Northern District of California
 United States District Court




                                  13   DISMISSES this case for lack of subject matter jurisdiction. See Fed. R. Civ. Proc. 12(b)(1).

                                  14   Liberally construing plaintiff’s pro se complaint, the Court does not dismiss the case for failure to

                                  15   state a claim, because plaintiff’s most recent complaint contains several allegations related to the

                                  16   “named parties,” whom the Court understands to be the five individual defendants plaintiff has sued.

                                  17   See Dkt. No. 49 at 5. However, the Court will dismiss this case based on lack of subject matter

                                  18   jurisdiction. All of the claims plaintiff brings against the defendants are state law claims, so there

                                  19   is no federal question jurisdiction, and the complaint contains no allegations to support jurisdiction

                                  20   based on the diversity of the parties. See Dkt. No. 48 at 3-4. As Judge Beeler has given plaintiff

                                  21   multiple opportunities to amend his complaint to fix the jurisdictional issue, and the present

                                  22   complaint still fails to do so, the Court will not grant plaintiff further leave to amend. Therefore,

                                  23   this dismissal is with prejudice.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 24, 2019                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27

                                  28
                                              1
                                                 By Judge Beeler’s count, the present complaint is plaintiff’s Sixth Amended Complaint
                                       overall. See Dkt. Nos. 49, 50 at 1 n.1.
                                                                                       2
